Hecht, J.
Plaintiff seeks to enjoin defendant, a manufacturer of automobiles, “ from delivering any further Oldsmobile automobiles, series 76, unless it shall forthwith prepare, publish and make available to the plaintiff a schedule of all orders taken by it for such automobiles, containing the names and addresses of the customers, the date of each order, the dates and quantities of such automobiles received by the defendant from its manufacturer and the dates, names and addresses of defendant’s customers to whom said automobiles have already been delivered ”. Plaintiff placed an order with defendant on September 18, 1945, for a four-door Oldsmobile sedan. He claims that at the time he placed the order and paid a deposit, defendant’s salesman assured him that the order would be placed on file and filled in order of filing; that two months ago he was told that there were 800 orders ahead of his, whereas a month ago he was informed that 1,000 orders had precedence over his. He alleges, upon information and belief, that defendant is making deliveries to persons who pay a price in excess of that fixed by the Office of Price Administration.
Defendant denies that it has dealt unfairly with plaintiff. It asserts that the contract it made with plaintiff provided that delivery was to be made “ when available that because of labor troubles it has only been able to deliver through its factory store twenty automobiles of the type selected by plaintiff. Plaintiff’s rights are fixed by the contract. He has failed to establish that, defendant has violated this contract or has indulged in any unfair business practice. Motion is denied.